EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
           In the Abstract, line 1, replace “Disclosed” with –Shown--; line 4, delete “disclosed”.                                                 Reasons for Allowance2.        The following is an examiner’s statement of reasons for allowance:            The TD filed 3/4/21 has overcome the double patenting rejection in the last Office Action, mailed 3/3/20.  Regarding the prior art of record, persuasive arguments were provided in Applicant’s response filed 2/22/21 and, in particular, the particular percentages of ACV and disaccharide and the conflict of same with the body weight loss intent of Magana as well as the particular combination of other components such as sodium citrate with citric acid. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        



Anthony Weier
March 8, 2021